The defendant was tried for murder and convicted of voluntary manslaughter. The evidence connecting the accused with the offense of manslaughter was not wholly circumstantial, and therefore the failure of the court to instruct the jury on the law of circumstantial evidence in the absence of a written request for such a charge, was not error. The main defense of the accused was an alibi. The court correctly charged the law of alibi, and under the evidence submitted, the jury were authorized to find against that defense.
The verdict was authorized by the evidence. None of the special grounds of the motion for new trial show cause for another trial.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED FEBRUARY 1, 1944.